UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1030



KERMIT H. BENDER,

                                                          Petitioner,

          versus


TALON RESOURCES, INCORPORATED; WEST VIRGINIA
COAL WORKERS’ PNEUMOCONIOSIS FUND; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-172-BLA, 99-440-BLA)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kermit H. Bender, Petitioner Pro Se. Robert Weinberger, Senior As-
sistant Attorney General, Konstantine Keian Weld, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia;
Patricia May Nece, Timothy S. Williams, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kermit H. Bender seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.*    See Bender v. Talon Resources, Inc., Nos. 00-172-BLA; 99-

440-BLA (Nov. 21, 2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       We have considered the recent revisions to the regulations
implementing the Black Lung Benefits Act, see Regulations Imple-
menting the Federal Coal Mine Health and Safety Act of 1969, as
amended; 65 Fed. Reg. 79919 (December 20, 2000), and have deter-
mined that the revisions do not affect the outcome of this case.


                                  2